UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:7/31 Date of reporting period: 10/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of October 31, 2010(Unaudited) DWS Large Cap Focus Growth Fund Shares Value ($) Common Stocks 99.3% Consumer Discretionary 14.2% Auto Components 2.5% BorgWarner, Inc.* (a) Hotels Restaurants & Leisure 2.1% Marriott International, Inc. "A" (a) Media 2.6% Scripps Networks Interactive "A" Multiline Retail 1.7% Kohl's Corp.* (a) Specialty Retail 2.5% Limited Brands, Inc. Textiles, Apparel & Luxury Goods 2.8% NIKE, Inc. "B" (a) Consumer Staples 5.8% Beverages PepsiCo, Inc. Energy 9.7% Oil, Gas & Consumable Fuels Alpha Natural Resources, Inc.* (a) Anadarko Petroleum Corp. Occidental Petroleum Corp. Financials 4.6% Capital Markets Morgan Stanley T. Rowe Price Group, Inc. (a) Health Care 11.4% Biotechnology 6.5% Amgen, Inc.* Celgene Corp.* (a) Health Care Equipment & Supplies 1.6% Edwards Lifesciences Corp.* (a) Health Care Providers & Services 3.3% Express Scripts, Inc.* (a) Industrials 14.9% Aerospace & Defense 2.9% Rockwell Collins, Inc. TransDigm Group, Inc.* (a) Commercial Services & Supplies 1.1% Stericycle, Inc.* Electrical Equipment 4.9% AMETEK, Inc. (a) Roper Industries, Inc. (a) Machinery 3.4% Navistar International Corp.* (a) Parker Hannifin Corp. Road & Rail 2.6% Norfolk Southern Corp. Information Technology 31.4% Communications Equipment 6.3% Cisco Systems, Inc.* Computers & Peripherals 13.3% Apple, Inc.* EMC Corp.* (a) Internet Software & Services 2.2% Akamai Technologies, Inc.* Software 9.6% Concur Technologies, Inc.* (a) Oracle Corp. Solera Holdings, Inc. (a) Materials 6.1% Chemicals 2.4% The Mosaic Co. Containers & Packaging 1.5% Owens-Illinois, Inc.* Metals & Mining 2.2% Freeport-McMoRan Copper & Gold, Inc. (a) Telecommunication Services 1.2% Wireless Telecommunication Services American Tower Corp. "A"* Total Common Stocks (Cost $199,592,518) Securities Lending Collateral 28.5% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $63,204,907) Cash Equivalents 0.6% Central Cash Management Fund, 0.20% (b) (Cost $1,298,673) % of Net Assets Value ($) Total Investment Portfolio (Cost $264,096,098) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $265,555,725.At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $19,549,794.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,367,726 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,817,932. (a) All or a portion of these securities were on loan. The value of all securities loaned at October 31, 2010 amounted to $62,014,994 which is 27.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
